DETAILED ACTION Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is in response to a Request for Continued Examination dated on February 9, 2022.  Claims 1, 3, 8, 10, 13-14 and 16-18 are amended.  Claims 1-18 are pending.  All pending claims are examined.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.11, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Arguments
101 Analysis
In line with the "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance"), the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural Id. 
An abstract idea must fall within one of the enumerated groupings of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 (Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).
If a claim does recite a judicial exception, the next is Step 2A Prong Two, in which we must determine if the "claim as a whole integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.
If a claim recites a judicial exception but fails to integrate it into a practical application, we move to the second step of Alice (i.e., Office Step 2B). to evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Flook- new mathematical formula was an abstract idea).  
“ In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)1 –  See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / p.52.

Taking the broadest reasonable interpretation, the invention is directed to a method of organizing human activity directed towards an abstract idea of identity verification.  Moreover, this is an example of steps performed by the human mind as mental processes because other than the generic components, nothing precludes these steps from practically being performed as a mental process.  
The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptive only in the human mind.  It suggests activity that represents longstanding conduct that existed well before the advent of computers and the internet.  See CyberSource Corp. b. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) 
The invention recites:
A method for verifying a cardholder name associated with a payment device used in connection with an electronic card-not-present transaction conducted over a network, independent of a issuer system, said method comprising:
receiving, by a name verification server, a plurality of cardholder name verification requests sent over a data communications network from at least one merchant server for a plurality of card-not-present transactions, each merchant server for a plurality of card-not-present transactions, each cardholder name verification request comprising a primary account number of a payment device and a cardholder name;
generating  by a name verification server, a hash identifier for each primary account number in the plurality of cardholder name verification requests:
storing, by the name verification server, a plurality of records corresponding to the plurality of cardholder name verification requests in a databased, each record of the plurality of records comprising a cardholder name and a hash identifier for a corresponding primary account number;

atthe name verification server  a new cardholder name verification request sent over a data communications network from a merchant server of the at least one merchant server, in responses to a customer choosing to check-out from a merchant associated with the merchant server to conduct a card-not-present transaction, said new cardholder name verification request including a submitted primary account number submitted primary account number;
generating, by the name verification server, a new hash identifier by hashing the submitted primary account number;
querying, by the name verification server, a hash identifier that matches the new hash identifier included in the cardholder name verification request;
comparing, by the name verification server 
determining, by the name verification server  
generating, by the name verification server 
causing the merchant server to verify or validate the card-not- present transaction by sending the name verification response from the name verification server to the merchant server over the data communications network.

The invention is directed to a method for verifying a cardholder name associated with a payment device used in connection with a card-not-present transaction. (App. Spec. para. 0010) that systematically links together a variety of input data to verify the identity of the user but absent is any support for any improvements to the process of identity verification.  
The steps as recited suggest creating a first set of records and comparing subsequent verification requests with the pre-existing records to identify a match.  These 
The additional elements beyond the abstract idea is the electronic or and computer implementation of the steps which are described at a high level of generality (App. Spec. paras 0023-0025) where each step does no more than require a generic computer to perform generic computer functions.  Absent is any support in the specification that the claims as recited require specialized computer hardware or other inventive computer components.
Unlike DDR where the improvement was to a computer centric problem, a specific improvement to the way computers operate as a result of their interactions with the internet, in this case of name/identity verification, absent is any support for a similar improvement. The claims as recited seem to suggest no more than automating the process of name verification.  (See also unlike McRO, the present claims contain improvements to the data analysis of an existing process and not one of a technology or technological field.  Computational data analysis without meaningful limitations within the claims that amount to significantly more than a judicial exception (i.e. abstract idea), irrespective of the complexity and/or granularity of the data.  
In particular, there is a lack of improvement to a computer or technical field of payment verification processing because the data processing performed merely uses a system as a tool to perform an abstract idea- see MPEP 2106.05(f). Therefore, the claims are directed to an abstract idea.  The invention as claimed recites a generic computer server and the claim does not pass step 2A, Prong Two.
Step 2B. The next step is to identify any additional limitations beyond the judicial exception.  The only additonal elements are the computing elements which are disclosed in the specification at a high degree of generality (as generic computer components - see Spec. paras. 0023-0027) and absent is any genuine issue of material fact that this component requires any specialized hardware or inventive computer component. 
Further dependent claims 2-7, 9-13 and 15-18 provide additional descriptions of the name verification process based on predefined rules of the claimed invention in a manner that merely refines and further limits the abstract ideas of independent claims 1, 8 and 14 and do not add any feature that is an “inventive concept” which cures the deficiencies of the independent claims. 
These claim limitations recite steps at a high level of generality and performed in a conventional manner and therefore do not integrate the abstract idea into a practical application or provide an inventive concept. 
Independent claims 1, 8 and 14 are rejected under 35 U.S.C. § 101 including claims 2-7, 9-13 and 15-18 which fall with claims 1, 8 and 14.  Therefore, claims 1-18 are not patent eligible under 35 USC 101. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Claim 1, which is illustrative of the Independent claims including 8 and 14, recites: 
A method for verifying a cardholder name associated with a payment device used in connection with an electronic card-not-present transaction conducted over a network, independent of a issuer system, said method comprising:
receiving, by a name verification server, a plurality of cardholder name verification requests sent over a data communications network from at least one merchant server for a plurality of card-not-present transactions, each merchant server for a plurality of card-not-present transactions, each cardholder name verification request comprising a primary account number of a payment device and a cardholder name;
generating  by a name verification server, a hash identifier for each primary account number in the plurality of cardholder name verification requests:
storing, by the name verification server, a plurality of records corresponding to the plurality of cardholder name verification requests in a databased, each record of the plurality of records comprising a cardholder name and a hash identifier for a corresponding primary account number;
maintaining, with at least one processor, a database including a plurality of records pertaining to historically processed transactions, each record including an indication of a primary account number of a payment device and a cardholder name used to conduct a transaction to which the record pertains;
receiving, at a the name verification server  a new cardholder name verification request sent over a data communications network from a merchant server of the at least one merchant server, in responses to a customer choosing to check-out from a merchant associated with the merchant server to conduct a card-not-present transaction, said new cardholder name verification request including a submitted primary account number of a payment device and a submitted cardholder name; the name verification server independent of an issuer system associated with an issuer institution that issued the submitted primary account number;
generating, by the name verification server, a new hash identifier by hashing the submitted primary account number;
querying, by the name verification server, with at least one processor, the database to identify one or more records that include an indication of a primary account number a hash identifier that matches the submitted primary account number new hash identifier included in the cardholder name verification request;
comparing, by the name verification server with at least one processor, at least one cardholder name in the identified one or more records to the submitted cardholder name included in the cardholder name verification request;
determining, by the name verification server  with at least one processor, whether or not there is a sufficient match resulting from said comparing;
generating, by the name verification server with at least one processor, a name verification response, wherein a content of said name verification response is established at least partially based on determining whether or not there is a sufficient match; and 
causing the merchant server to verify or validate the card-not- present transaction by sending the name verification response from the name verification server to the merchant server over the data communications network.

The invention as claimed recites an abstract idea of identity verification in a payment transaction; a method of organizing human behavior wherein the identity of the payor is verified in a card not present transaction based on pre-defined rules.   It can also be considered a mental process practically with the human mind since it entails making comparisons of data albeit with the help of a computer.
Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. server and processor; see App. specification paras. 0023-0026).  This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components (e.g. computing device, processor) to maintain/receive/query/compare/determine/generate a verification response to the request.  
not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. processor and server) amount to no more than mere instructions to apply the abstract idea using generic computer components.  
Dependent claims 2-7, 9-13 and 15-18 provide additonal details about how the predefined rules are applied to processing the verification request.  For example claims 2-5 describe details related the records and verification response and do not address the issues raised in the independent claims and therefore do not amount to a technical improvement or an integration of a practical application.  
In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claims 1-18 are not patent eligible under 35 USC 101.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Interval Licensing, 896 F.3d at 1344–45 (concluding that ‘‘[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea,’’ observing that the district court ‘‘pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention.’’);  Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385 (Fed. Cir. 2018) (finding the concept of ‘‘voting, verifying the vote, and submitting the vote for tabulation,’’ a ‘‘fundamental activity’’ that humans have performed for hundreds of years, to be an abstract idea); 
        In re Smith, 815F.3d 816, 818 (Fed. Cir. 2016) (concluding that ‘‘[a]pplicants’ claims, directed to rules for conducting a wagering game’’ are abstract).
        14 If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir . 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible); id. at 1376 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’).  Likewise, performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S.at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20 - –  See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019